El Juez Asociado Se. HeRnández,
después de exponer-los becbos anteriores, emitió la opinión del Tribunal.
Aceptando los fundamentos de becbo de la sentencia ape-lada y las tres primeras consideraciones de derecho.
Considerando: que contra la sentencia de la Corte de Dis-trito de Arecibo, en cuanto ordena se entiendan las costas sin especial condenación, no ba interpuesto recurso de apelación-la parte demandante, ni tampoco sobre este punto se ba ad-herido al interpuesto por los demandados, debiendo por tanto-quedar subsistente aquel pronunciamiento por ministerio de-la ley.
Fallamos: que debemos confirmar y confirmamos la sen-*136tencia que dictó el Tribunal de Distrito de Arecibo en veinte y nueve de Julio del año próximo pasado, con las costas del recurso á cargo de los apelantes; y devuélvanse los autos á dicho Tribunal con la certificación correspondiente.
Jueces concurrentes: Sres. Presidente Quiñones, y Aso-ciados Figueras, Sulzbacher y MacLeary.